ACCEPTED
                                                                                       03-15-00341-CV
                                                                                               5891386
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   7/1/2015 8:08:34 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             No. 03-15-00341-CV
            ____________________________________________________
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                          In the Third Court of Appeals     AUSTIN, TEXAS
                                  Austin, Texas         7/1/2015 8:08:34 AM
            ____________________________________________________
                                                          JEFFREY D. KYLE
                                                                Clerk
Antioch St. Johns Cemetery Company d/b/a American Memorial Park, Grand
    Prairie, Texas; Gerald Weatherall; and Beverly Randall-Weatherall,
                                            Appellants,

                                           v.

                  Texas Department of Banking Commissioner,
                                             Appellee.
            ___________________________________________________

       On Appeal from the 261st Judicial District Court, Travis County Texas
                    Trial Court Case No. D-1-GN-14-000367
         ____________________________________________________

               APPELLEE’S DESIGNATION OF LEAD COUNSEL

       Appellee, Texas Department of Banking Commissioner, designates Adam N.
Bitter as its lead counsel on appeal.
       1.      Laura A. Barbour was trial counsel when this case was tried in the
261st Judicial District Court of Travis County, Texas.
       2.      Pursuant to Texas Rule of Appellate Procedure 6.1(c), Appellee Texas
Department of Banking Commissioner designates Adam N. Bitter as lead counsel
for this appeal.
       3.      The necessary information for Adam Bitter is as follows:
               Texas Bar No. 24085070
               Office of the Attorney General
               Financial Litigation, Tax, and Charitable Trusts Division
               P.O. Box 12548

Appellee’s Designation of Lead Counsel                                      Page 1
               Austin, Texas 78711-2548
               512-963-2422 – Direct Line
               512-477-2348 – Facsimile
               adam.bitter@texasattorneygeneral.gov

       4.      For these reasons, Appellee requests that Adam N. Bitter be
designated as lead counsel for Appellee in this case on appeal.

Dated: July 1, 2015.

                              Respectfully submitted,

                              KEN PAXTON
                              Attorney General of Texas

                              CHARLES E. ROY
                              First Assistant Attorney General

                              JAMES E. DAVIS
                              Deputy Attorney General for Civil Litigation

                              ROBERT O’KEEFE
                              Division Chief
                              Financial Litigation, Tax, and Charitable Trusts Division


                               /s/ Adam N. Bitter
                              ADAM N. BITTER
                              Assistant Attorney General
                              State Bar No. 24085070
                              Financial Litigation, Tax, and Charitable Trusts Division
                              P.O. Box 12548
                              Austin, Texas 78711-2548
                              Telephone: (512) 936-2422
                              Facsimile: (512) 477-2348
                              adam.bitter@texasattorneygeneral.gov
                              Counsel for Appellee, Texas Department of Banking
                              Commissioner

Appellee’s Designation of Lead Counsel                                           Page 2
                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellee’s
Designation of Lead Counsel was served on July 1, 2015, to the following via
eFileTexas.gov service and/or as otherwise indicated below:

       Kevin S. Wiley, Jr.        Via E-Mail: kevinwiley@lkswjr.com
       LAW OFFICES OF KEVIN S. WILEY, JR.
       325 N. St. Paul St., Ste. 4400
       Dallas, Texas 75201
       kevinwiley@lkswjr.com
       Fax: 469-619-5725
       Counsel for Appellants


                                            /s/ Adam N. Bitter
                                           ADAM N. BITTER




Appellee’s Designation of Lead Counsel                                  Page 3